To judgment of conviction of the offense of larceny of a cow plaintiff in error sued out writ of error.
He presents two questions for our consideration, stated as follows:
"QUESTION No. ONE: In a larceny prosecution is it esential to a valid conviction that the State prove venue?"
"QUESTION No. Two: Is the evidence in the case at bar sufficient to justify conviction for larceny of a cow?"
Both questions must be answered in the affirmative.
Inspection of the record discloses that the State met the burden suggested by each question.
No reversible error being made to appear, the judgment is affirmed.
So ordered.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
BROWN, J., concurs in opinion and judgment.
Justices WHITFIELD and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 712